UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC FORM 10-Q (Mark one) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 OR  TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 001-33184 Double-Take Software, Inc. (Exact name of registrant as specified in its charter) Delaware 20-0230046 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 257 Turnpike Road, Suite210, Southborough, MA 01772 (Address of Principal Executive Offices) (Zip Code) (877) 335-5674 (Registrant's telephone number, including area code) None. (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YES þNOo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES oNOo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one). Large accelerated fileroAccelerated filerþNon-accelerated fileroSmaller Reporting Companyo (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as determined in Rule12b-2 of the Exchange Act). YES oNOþ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Class Outstanding at April 23, 2009 common stock, $0.001 par value 22,024,078 DOUBLE-TAKE SOFTWARE, INC. Form 10-Q For The Quarterly Period Ended March 31, 2009 INDEX PART I FINANCIAL INFORMATION Page Number Item 1. Financial Statements 1 Consolidated Balance Sheetsas ofMarch 31, 2009 (unaudited) and December31, 2008 1 Unaudited Consolidated Statements of Operationsfor the three months ended March 31, 2009 and 2008 2 Unaudited Consolidated Statements of Cash Flows for the three months ended March 31, 2009 and 2008 3 Unaudited Notes to Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3. Quantitative and Qualitative Disclosures about Market Risk 14 Item 4. Controls and Procedures 14 PART II OTHER INFORMATION Item 1. Legal Proceedings 14 Item 1A. Risk Factors 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3. Defaults Upon Senior Securities 14 Item 4. Submission of Matters to a Vote of Security Holders 14 Item 5. Other Information 14 Item 6. Exhibits 14 Signatures 15 Table of Contents PART I - FINANCIAL INFORMATION Item 1.Financial Statements. DOUBLE-TAKE SOFTWARE, INC. Consolidated Balance Sheets As of March 31, 2009 and December 31, 2008 (in thousands, except share and per share amounts) March 31, December 31, 2009 2008 (unaudited) Assets Current assets: Cash and cash equivalents $ 42,466 $ 40,659 Short term investments 36,629 32,524 Accounts receivable, net of allowance for doubtful accounts of $807 and $765 at March 31, 2009 and December 31, 2008, respectively 13,014 19,593 Prepaid expenses and other current assets 6,398 6,621 Deferred tax assets 5,489 5,438 Total current assets 103,996 104,835 Property and equipment — at cost, net of accumulated depreciation of $7,250 and $6,687 at March31, 2009 and December31, 2008, respectively 4,166 4,236 Customer relationships, net of accumulated amortization of $1,294 and $1,181 at March31, 2009 and December31, 2008, respectively 973 1,086 Marketing relationships, net of accumulated amortization of $711 and $648 at March31, 2009 and December31, 2008, respectively 1,281 1,344 Technology related intangibles, net of accumulated amortization of $734 and $533 at March31, 2009 and December31, 2008, respectively 3,233 3,533 Goodwill 15,946 16,267 Other assets 850 739 Totalassets $ 130,445 $ 132,040 Liabilities Current liabilities: Accounts payable 1,749 1,280 Accrued expenses 4,405 5,142 Other liabilities 716 390 Deferred revenue 25,071 27,078 Total current liabilities 31,941 33,890 Long-term deferred revenue 4,587 4,614 Long-term deferred rent 90 117 Long-term capital lease obligations 7 9 Total long-term liabilities 4,684 4,740 Total liabilities 36,625 38,630 Stockholders’ Equity Preferred Stock, $.01par value per share; 20,000,000shares authorized; 0shares issued and outstanding at March 31, 2009 and December31, 2008, respectively − − Common stock, $.001 par value per share; 130,000,000 shares authorized; 22,024,078 and 22,013,608 shares issued and outstanding at March31, 2009 and December31, 2008, respectively 22 22 Additional paid-in capital 153,955 152,853 Accumulated deficit (55,639 ) (55,594 ) Accumulated other comprehensive income: Unrealized gain on short term investments 9 47 Cumulative foreign currency translation (4,527 ) (3,918 ) Total stockholders’ equity 93,820 93,410 Total liabilities and stockholders’ equity $ 130,445 $ 132,040 See notes to financial statements 1 Table of Contents DOUBLE-TAKE SOFTWARE, INC. Unaudited Consolidated Statements of Operations (in thousands, except per share amounts) Three Months Ended March 2009 2008 Revenue: Software licenses $ 7,722 $ 12,416 Maintenance and professional services 10,444 10,576 Total revenue 18,166 22,992 Cost of revenue: Software licenses 82 120 Maintenance and professional services 2,057 2,339 Total cost of revenue 2,139 2,459 Gross profit 16,027 20,533 Operating expenses: Sales and marketing 8,239 9,021 Research and development 3,903 4,019 General and administrative 3,057 3,167 Depreciation and amortization 990 805 Total operating expenses 16,189 17,012 Operating income (loss) (162 ) 3,521 Interest income 132 609 Interest expense (3 ) (7 ) Foreign exchange (loss) (63 ) (345 ) Income (loss) before income taxes (96 ) 3,778 Income tax (benefit) expense (51 ) 1,625 Net income (loss) (45 ) 2,153 Net income (loss) per share: Basic $ 0.00 $ 0.10 Diluted $ 0.00 $ 0.09 Weighted-average number of shares used in per share amounts: Basic 22,018 21,942 Diluted 22,018 23,114 See notes to financial statements 2 Table of Contents DOUBLE-TAKE SOFTWARE, INC. Unaudited Consolidated Statements of Cash Flows (in thousands, except per share amounts) Three Months Ended March 2009 2008 Cash flows from operating activities: Net income (loss) $ (45 ) $ 2,153 Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation 613 531 Amortization of intangible assets 377 274 Provision for doubtful accounts 65 40 Stock based compensation 1,092 886 Deferred income tax (benefit) expense (51 ) 796 Changes in: Accounts receivable 6,248 2,636 Prepaid expenses and other assets 5 190 Other assets (148 ) 2 Accounts payable and accrued expenses (163 ) (2,422 ) Other liabilities 293 109 Deferred revenue (1,620 ) 633 Net cash provided by operating activities 6,666 5,828 Cash flows from investing activities: Purchase of property and equipment (563 ) (349 ) Purchase of short term investments (22,007 ) (7,745 ) Sales of short term investments 17,660 15,500 Acquisitions, net of cash acquired - (462 ) Net cash (used in) provided by investing activities (4,910 ) 6,944 Cash flows from financing activities: Proceeds from exercise of stock options 10 26 Payment on capital lease obligation (6 ) (24 ) Net cash provided by financing activities 4 2 Effect of exchange rate changes on cash 47 (277 ) Net increase in cash and cash equivalents 1,760 12,774 Cash and cash equivalents— beginning of period 40,659 25,748 Cash and cash equivalents— end of period $ 42,466 $ 38,245 Supplemental disclosures of cash flow information: Cash paid during the period for: Income taxes $ 59 $ 376 See notes to financial statements 3 Table of Contents DOUBLE-TAKE SOFTWARE, INC. Unaudited Notes to Consolidated Financial Statements (in thousands, except per share amounts) 1.ORGANIZATION AND SIGNIFICANT ACCOUNTING POLICIES Nature of Business Double-Take Software, Inc., a Delaware corporation (the “Company”), develops, sells and supports affordable software that allows IT organizations of all sizes to dynamically move, protect and recover workloads across any distance and any combination of physical and virtual server environments. The Company operates in one reportable segment and its revenues are mainly derived from sales of software and related services. Software is licensed by the Company primarily to distributors, value added resellers (“VARS”) and original equipment manufacturers (“OEMS”), located primarily in the United States and in Europe. Significant Accounting Policies Principles of Consolidation The consolidated financial statements include all subsidiaries. All inter-company transactions and balances have been eliminated.Double-Take Software Canada, Inc. (“Double-Take Canada”), a Canadian corporation and wholly-owned subsidiary of the Company, entered into a share purchase agreement with TimeSpring Software Corporation (“TimeSpring”) on December24, 2007 and a share purchase agreement with emBoot, Inc (“emBoot”) on July 28, 2008 to acquire 100 percent of both entities. The consolidated financial statements include the financial results and activities related to Double-Take Canada’s acquisition of TimeSpring and emBoot from the dates of each acquisition.Double-Take
